Citation Nr: 0412009	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-22 314	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal entitlement to Department of Veterans' 
Affairs (VA) benefits.  




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant claims that he had World War II service with 
the U.S. Armed Forces in the Philippines.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2002 determination by the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In June 1999 the RO affirmed a prior denial of VA 
benefits, finding that new and material evidence had not been 
received to reopen a claim of basic eligibility for VA 
benefits; he did not appeal that determination, and it became 
final.  

2.  Evidence received since the June 1999 determination is 
either cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the claim; 
considered by itself or together with previous evidence of 
record, it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
to establish legal entitlement to VA benefits may not be 
reopened.  38 U.S.C.A. § 101, 107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.156, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  It is unclear whether (and if so, to what extent) 
the VCAA may apply here, as the law is dispositive.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Regardless, 
the appellant has had ample notice.  He was repeatedly 
advised that the service department had certified that he did 
not have qualifying service for VA benefits; he was further 
advised that the service department certification was binding 
on VA.  The RO explained his rights and responsibilities and 
advised him that he must submit new and material evidence to 
reopen the claim.  Consequently, there is nothing more of 
which he must be notified.  He was provided a copy of the 
decision denying his claim, along with the definition of 
"new and material evidence."  

The record includes Philippine government documentation and 
United States service department certification of nonservice.  
The appellant has not provided information that could require 
re-certification.  As service department certifications of 
service are binding on VA, there is no additional evidence 
for VA to seek or for the appellant to provide.  Hence, the 
Board may proceed with appellate review.  The appellant is 
not prejudiced by such review; any further notice would serve 
no useful purpose, but would merely cause unnecessary delay 
and needless expense.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan 7, 2004).  

Factual Background

In June 1999 the RO declined to reopen the appellant's claim 
seeking basic eligibility for VA benefits.  The evidence of 
record in June 1999 included affidavits, including joint 
affidavits, from comrades who claimed to have served with the 
appellant in the USAFIP, NL between January 1944 and 
September 1945.  One affidavit was from a friend who attested 
to the appellant's service and current ailments.  In a joint 
affidavit two family friends attested to the appellant's date 
of birth.  An affidavit from the appellant outlined claimed 
service, including at a guerilla training camp and with the 
Philippine Army.  A certificate reflects that the appellant 
was a civilian employee of the United States Forces in the 
Philippines in December 1943.  A certificate of discharge 
from the Philippine Army dated March 15, 1945 shows the 
appellant was discharged as squad leader in a Philippine Army 
Unit.  Other documents included correspondence from the 
appellant dated in June 1994 outlining information he was 
providing; an outline of claimed service; and an April 1998 
certification by the service department that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  

In a June 1998 letter to the appellant the RO advised him 
that his claim for benefits was denied because he did not 
have certified US military service, he was also advised that 
the certificate of service by the service department is 
binding on VA.  He did not appeal that determination.

A June 1998 letter from the appellant in reference to his 
application for disability benefits included the following 
attachments: VA Forms 21-4142; a POW questionnaire, 
indicating that he claimed to have been captured in September 
1944 and released in October 1944; and records from Benguet 
General Hospital dated in June 1998 showing treatment for 
various disabilities.  

As noted, in June 1999, the RO declined to reopen the 
appellant's claim.  The appellant did not appeal this denial, 
and it became final.  

Evidence received since the June 1999 determination includes 
numerous affidavits, some which are copies of those 
previously of record.  New affidavits were from individuals 
who claimed to have served with the appellant.  Some knew of 
him as delivering articles necessary for US Army Troops, 
others knew him as a civilian employee, and others knew that 
he was inducted into USAFIP, NL in January 1944.  Several 
affidavits did not clearly indicate whether the affiants were 
friends of the appellant or had served with him, and in some 
the dates appear to be typed over.  One affiant, identified 
as an iridologist and a "nurse aider", attested to multiple 
symptoms the appellant had due to imprisonment and 
malnutrition.  Another affiant described treatment for 
disabilities allegedly sustained by the appellant when he was 
a POW.  In a joint affidavit received in April 2003, 
individuals who knew the appellant postservice attested they 
knew he used several different names.  

Further evidence includes: a January 1944 certificate of 
membership from USAFIP, "NL Bolo Unit"; a record of receipt 
for rice dated in January 1945; and the appellant's self-
reconstructed chronology of service.

In a January 2003 Notice of Disagreement, the appellant 
asserted that he was inducted into military service with the 
USAFIP, NL in January 1944 and that, because of malaria, he 
was discharged without being processed and without issuance 
of a serial number for WWII recognition or roster.  He was 
discharged in March 1945.  

Criteria and Analysis

The June 1999 RO denial of the appellant's request to reopen 
a claim to establish basic eligibility for VA benefits was 
not appealed, and is the last final decision in this matter.  
38 U.S.C.A. § 7105.  

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence, which is merely cumulative of other 
evidence in the record, cannot be new and material even if 
that evidence had not been previously presented.  Anglin v. 
West, 203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant petition to reopen was filed after that date, so the 
new definition applies.  The revised definition requires that 
the evidence raise a reasonable possibility of substantiating 
the claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

The Board has reviewed the additional evidence received since 
June 1999 to determine if it is new and material.  Much of 
the evidence recently submitted consists of duplicates of 
evidence of record in June 1999; other evidence, while not 
duplicates, attests to matters already known.  Neither of 
these types of additional evidence is new.  Evidence not 
previously of record in June 1999 includes a joint affidavit 
(received April 2003) from two individuals who knew the 
appellant postservice and attested that he had used several 
different names.  The joint affidavit does not state that the 
appellant served under those names.  Consequently, a request 
for re-certification of service under those names is not 
indicated, and this evidence is not material.  Furthermore, 
no other evidence received since June 1999 provides a basis 
for seeking re-certification of military service; no evidence 
received alleges a different qualifying period of service; 
mentions a unit the appellant served in for which 
verification has not been sought; or provides a service 
identification for the appellant, which has not been 
verified.

As noted, whether a person is a veteran is a question 
dependent on Service Department certification.  38 C.F.R. 
§ 3.41(a), (d); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The submitted affidavits, Certificate of Discharge, and 
information from USAFIP, NL, are not service department 
documents, and may not be accepted by VA as proof of 
qualifying service, serving to overcome the adverse service 
certification by the service department.  38 C.F.R. 
§ 3.203(a).  The service department certification that the 
appellant had no qualifying service remains controlling.  The 
evidence received since June 1999 is not new and material, 
and the claim to establish basic entitlement for VA benefits 
may not be reopened.


ORDER

The appeal to reopen a claim of legal entitlement to VA 
benefits is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



